Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s amendments and remarks, filed 06/14/2022, have been fully considered and are persuasive.  The 112 rejections of the previous office action have been withdrawn. 
Allowable Subject Matter
Claims 1 and 9 are allowed 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “the reverse calibrator comprising: a level module, configured to maintain the reverse calibrator level during a calibration process; a distance measuring module, configured to measure a distance between a reverse calibrator placement point and a measured point, wherein the measured point includes a calibration point and a reference point” and “the reference point includes a coordinate {GROU-19004-USPT/01558760v 1}2origin of the site coordinate system and a predetermined point on an axis of the site coordinate system, the calibration point includes arrangement point of each ultrasound generator; and an angle measuring module, configured to measure azimuth angle and pitch angle of the measured point relative to the reverse calibrator placement point”.
Regarding claim 9 is allowed for the same reason as claim 1.
Claims 2- 8, 10 - 14 which depend from claim 1 and claim 9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J MACCHIAROLO whose telephone number is (571)272-2375.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter j Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856